 



FINAL PURCHASING AGREEMENT

BETWEEN GOOD VIBES DISTRIBUTORS, LLC AND PROJECT 1493, LLC.

 

I. Parties

 

This Final Purchasing Agreement (here on after the “Agreement”) is made and
entered into by and between Good Vibes Distributors, LLC as Party of the First
Part, and Project 1493, LLC, as Party of the Second Part.

 

The Party of the First Part official communication information is:

 

Vistas de San Juan 107, José F. Díaz, Apt. 18, San Juan, P.R. 00926

cannabinologypr@gmail.com

 

The Party of the Second Part official communication information is:

 

David Mitchell

793 San Patricio Avenue, San Juan, P.R. 00921

(512) 422-8916

dmitchell2120@gmail.com

 

II. Definitions

 

In the present Agreement, unless the context otherwise requires, the following
words and expressions shall have the following meanings when used herein:

 

Department of Health = Refers to the Health Department of the Commonwealth of
Puerto Rico, agency in charge of the regulations for the Medicinal Cannabis
industry in Puerto Rico.

 

Department of State = Refers to the Department of State of the Commonwealth of
Puerto Rico.

 

Dispensary = A registered establishment that has a valid license or
authorization by the Department of Health of Puerto Rico to stock and dispense
Medicinal Cannabis.

 

Exclusivity Period = Refers to a Due Diligence Period or a longer period agreed
between the parties, in which the Party for the First Part shall not negotiate
with, or in any form, discuss with any third party with regard to this
Agreement.

 

Manufacturing of Cannabis = The process of making Medicinal Cannabis extracts,
concentrates, oils, edibles, beverages and other products by a licensed
establishment as construed in Regulation No. 8766 of the Department of Health of
Puerto Rico as amended.

 

Material Breach = The following situations will be considered a material breach:

 

a) Lack of proper licenses and permits according to Regulation 8766 of the
Department of Health of Puerto Rico;

b) Failure to comply with the rules and regulations of the commonwealth of
Puerto Rico for the establishments in question;

c) False representations regarding the party, the documents submitted or the
property subject to the present Agreement;

d) Failure to comply with rectification of a material breach; and

e) Changes in the official communication information provided without proper
notice.

 

Medicinal Cannabis= Refers to all parts of the Cannabis Sativa L. and Cannabis
Indica, any hybrid of said plants as well as any compound, derivate,
concentrate, mix or confections produced with said plants (i.e. oils, edibles,
beverages, etc.) as defined by Regulation No. 8766 of the Department of Health
of Puerto Rico.

 

Party of the First Part = Refers to Medgreen P.R. Inc., who will be the seller
of the Medicinal Cannabis dispensaries subject to this Agreement.

 

   

 

 

Party of the Second Part = Refers to Project 1493, LLC, who will be the buyer of
the Medicinal Cannabis dispensaries subject to this Agreement.

 

Proposed Acquisition = The proposed acquisition of Medicinal Cannabis
dispensaries by the Party of the Second Part from the Party of the First Part as
contemplated in this Agreement.

 

Regulation No. 8766 = Regulation Number 8766 of the Department of Health of
Puerto Rico: Regulation for the Use, Possession, Growth, Manufacture,
Fabrication, Dispensation, Distribution and Investigation of Medicinal Cannabis,
approved on the 8th of July, 2016, and its subsequent amendments.



 

III. Purpose

 

The purpose of this Agreement is to establish the terms and conditions for the
sale and acquisition of one (1) Medicinal Cannabis dispensary prequalification
license described below for the agreed amount of $75,000 USD.

 

IV. Party Considerations and Representations

 

A. Party of the First Part Considerations and Representations

 

The Party of the First Part is a for-profit corporation established under the
laws of Commonwealth of Puerto Rico, with its main offices in San Juan, P.R.,
with Department of State registration number 348948, represented by its owner
Alexis Colón Asencio, with the main purpose of dispensing, manufacturing and
growing Medicinal Cannabis.

 

The Party of the First Part represents that he is the legally rightful owner of
all permits and licenses granted to date for the following proposed Medical
Cannabis dispensary establishment, as pre-qualified by the Department of Health:

 



  1) Proposed Medical Cannabis dispensary located 509-511 Andalucia Street in
San Juan, Puerto Rico. The following descriptions and representations apply to
this establishment:

 

a) “Cannabinology” medicinal Cannabis dispensary. Application No. 2016-11- 0098.

 

The Party of the First Part wishes to sell all legal rights, permits, licenses,
leasing contracts and assets in his power pertaining to the aforementioned
dispensary for the total amount of $75,000 USD, with an initial deposit of
$7,500 USD.

 

The Party of the First Part represents that all of the assets, rights and
licenses pertaining to the present Agreement have been acquired legally in
accordance with the laws and regulations of the Commonwealth of Puerto Rico,
including Regulation 8766.

 

The Party of the First Part represents that he has the capacity to transfer all
pertinent documents, licenses and property of his ownership so that the
dispensary remains operational during the final closing periods.

 

The Party of the First Part represents that he is the legally rightful owner of
all assets, rights or licenses that he wishes to sell through the present
Agreement.

 

The Party of the First Part represents that, to the best of his knowledge, there
is no existing, pending or projected administrative or judicial process
regarding the dispensaries subject to this Agreement.

 

The Party of the First Part represents that there are no outstanding fines at
the moment regarding the dispensaries subject to this Agreement.

 

   

 

 

B. Party of the Second Part Considerations and Representations

 

The Party of the Second Part is a for-profit corporation established under the
laws of Commonwealth of Puerto Rico, with its main offices in San Juan, P.R.,
with Department of State registration number 3292 represented in this act by
David Mitchell, authorized representative of Green Spirit Industries, Inc., who
is the sole member of Project 1493, LLC.

 

The Party of the Second Part represents his interest in purchasing all legal
rights, permits, licenses, leasing contracts and assets for the described
Medical Cannabis dispensary establishment from the Party of the First Part for
the amount established.

 

The Party of the Second Part represents that he meets the appropriate demands of
capacity, competence and financial accountability to fulfill his obligations
under the present Agreement. To this effect, the Party of the Second Part will
provide a Certificate of Good Standing and any other pertinent and unprivileged
document to support this assertion.

 

C. Mutual Considerations and Representations

 

Each party to this Agreement represents and warrants that:

 

(1) It has the power and authority to enter into this Agreement;

 

(2) All documents supplied to each other pursuant to this Agreement are valid,
binding and enforceable upon said party; and

 

(3) Subject to the terms and conditions of this Agreement, and in reliance on
the representations, warranties and conditions set out in this Agreement, the
Party of the First Part agrees to sell all legal rights, permits, licenses and
assets in his power pertaining to the aforementioned dispensaries to the Party
of the Second Part, who in turn agrees to purchase these from the Party of the
First Part.



 

V. Material Terms and Conditions

 

A. Transfer of Funds

 

The parties agree to establish an escrow account to manage the transfer of
funds. The Party of the Second Part will deposit the amount of ($7,500 USD) to
an FDIC in the United States (including the Commonwealth of Puerto Rico) or
COSSEC backed institution in the Commonwealth of Puerto Rico until the present
Agreement is formally closed. At which time he will deposit the remaining
balance for the purchase of the aforementioned Medical Cannabis dispensary for a
grand total of $75,000 USD.

 

B. Non-Compete Clause

 

The Party of the First Part agrees not to establish a Medical Cannabis
dispensary within a radius of two (2) miles from one of the described
dispensaries in this Agreement, or to compete directly or indirectly with the
party of the Second Part.

 

VI. Severability

 

Should any portion of this Agreement be judicially declared to be null and void
or unenforceable, the remainder of the Agreement shall continue in full force
and effect.

 

VII. Integration Clause

 

This Agreement constitutes the entire agreement and understanding between the
parties and supersedes any and all prior agreements and understandings,
collateral agreements or understandings, oral or written, related to the subject
matter herein. Any and all prior agreements, collateral representations or
understandings, oral or written, regarding the sale and acquisition subject to
this Agreement are deemed to be null and void for all legal purposes. The
present Agreement may only be amended by written consent of the Parties.

 

   

 

 

VIII. Indemnification Clause

 

The Party of the First Part shall indemnify the Party of the Second Part for any
and all causes of action, claims, suits, demands, damages, obligations, losses,
settlements, potential liabilities and costs that may arise by acts or omissions
occurred prior to the signing of this Agreement. This clause shall be
interpreted as broad as legally possible and it extends to business partners,
associates, advisors and relatives of the members entity.

 

The Party of the First Part will hold the Party of the Second Part harmless from
and pay any loss, damage cost or expense (including, without limitation, legal
fees and court costs) which the Party of the Second Part incurs by reason of any
representation or warranty of the Party of the First Part being incorrect or by
reason of any breach by the Party of the First Part of any of its covenants or
obligations under this Agreement.

 

The Party of the First Part should hold a reasonable amount of funds in an
escrow account for any potential liabilities that may arise before or after the
closing of the Final Agreement and that are the Seller’s sole responsibility.

 

In the event that the Party of the First Part is compelled to indemnify the
Party of the Second Part, the filing of bankruptcy will not allow the Party of
the First Part to discharge the indemnification provision of the present
Agreement under any condition. The Party of the First Part expressly waives any
right that the bankruptcy code may furnish said party during a bankruptcy
proceeding pertaining to the present obligation.

 

IX. Dispute Resolution/ Mediation and Arbitration Clause

 

Any dispute or reclamation that may arise in regards to the present Agreement,
or any other circumstance that requires the intervention of an administrative or
judicial forum, will be referred to mediation in the Commonwealth of Puerto Rico
in accordance with the Regulation for Alternative Methods of Dispute Resolution.
The mediator to be chosen must have a minimum of 15 years of experience in the
private law practice.

 

If the parties fail to resolve any conflict through the mediation process, the
issue will be resolved through arbitration in the Commonwealth of Puerto Rico
and in accordance with the rules and regulations set forth by the American
Arbitration Association. These rules require that a panel of three arbitrators
resolve any dispute submitted to their consideration. The arbitrators must have
a minimum of 15 years of experience in the private law practice. The decision of
the majority of the arbitrators is a final one for the parties. The arbitrators
shall resolve any dispute, including matters related to discovery of evidence
that may arise during the arbitration process. The non-prevailing party will
assume all of the costs of the proceedings, including all legal and attorney
fees, the arbitrator fees, filing costs and any other fee incidental to the
proceedings. The arbitration panel’s decision may be entered as a judicial
sentence or court order in any court that has proper jurisdiction and venue.

 

X. Confidentiality

 

Except as provided herein, the existence and the terms of this Agreement shall
be maintained in confidence by the parties hereto and their respective officers,
directors and employees. Except as compelled to be disclosed by judicial or
administrative process or by other requirements of law, legal process, rule or
regulation, all public announcements, notices or other communications regarding
such matters to third parties, shall require the prior approval of all parties
hereto. The Party of the First Part hereby agrees not to divulge any corporate,
proprietary or financial information in regards to Project 1493, LLC and any
license, rights or property subject to this Agreement.

 

XI. Copyright Clause

 

The Party of the First Part hereby transfers any and all ideas, concepts,
copyrighted materials and trademarks pertaining to the establishments in
question to the Party of the Second Part. All of the rights conceded through the
present Agreement are for the sole exploitation of the Party of the Second Part
in all jurisdictions where it is legally permitted to dispense Medical Cannabis
products.

 

   

 

 

XII. Governing Language

 

The governing language of the present document will be English. If the need for
a translation arises, the document will be translated from English to Spanish.

 

XIII. Closing

 

The closing of the purchase and sale of the assets subject to this Agreement
will take place at the time and place that the Parties mutually agree.

 

At closing and upon the final transfer of the purchase price in full, the Party
of the First Part will provide the Party of the Second Part with duly executed
forms and documents evidencing transfer of assets, where required including, but
not limited to, bills of sale, assignments, assurances, and consents.

 

XIV. Signatures

 

IN WITNESS WHEREOF, the parties to this Agreement through their duly authorized
representatives have executed this Agreement on the days and dates set out
below, and certify that they have read, understood, and agreed to the terms and
conditions of this Agreement as set forth herein.

 

The effective date of this Agreement is the date of the signature last affixed
to this page. This Agreement does not require the simultaneous signing of the
parties for its validity, but it does require the Party of the First Part to
sign before a notary public who will thereafter proceed to notarize the entire
document.

 

The Parties agree that the sale becomes absolutely final and irreversible upon
the signing and notarization of the present document. Once this Agreement is
signed and notarized, the Party of the Second Part will make the final and
entire payment to the Party of the First Part. Once this process is complete,
the Party of the First Part cannot withdraw from the present Agreement for any
reason whatsoever, except by express and written consent from the Party of the
Second Part.

 

For the Party of the First Part:

 

  Alexis Colón Asencio   Date Owner     Good Vibes Distributors, LLC    

 

For the Party of the Second Part:

 

  David Mitchell   Date Authorized Representative of Green Spirit Industries,
Inc.,     Sole Member of Project 1493, LLC.    

 

   

 





 